Bloodworth, J.
Upon a writ of certiorari in this case the Supreme Court held: “The language employed in section 10 of the act of November 30, 1915 (Acts Extraordinary Session 1915, p. 107), relating to the regulation of motor-vehicles and motorcycles and their rate of speed upon the highways of this State, and providing that a motor-vehicle shall not be operated upon any public street or highway ‘ at a speed greater than is reasonable and safe,’ is so indefinite as to render that part of the statute void. Moreover, since the decision of this case by the Court of Appeals, the portion of the statute above referred to has by this court been held to be unconstitutional and void.” For full opinion of the Supreme Court see 151 Ga. 845 (108 S. E. 513). See also Jones v. State, 151 Ga. 502 (107 S. E. 765), where the. statute in question is held unconstitutional and void. As; under the foregoing ruling, the former judgment of this court must be vacated and a new trial ordered, it is unnecessary to deal with the other grounds of the amendment to the motion for a new trial.

Judgment reversed.


Broyles, O. J., and Luke, J., concur.